MOSK, J.
I dissent. This trial was held prior to June 14, 1966, and therefore is not controlled by the inhibitions of Miranda v. Arizona, 384 U.S. 436 [16 L.Ed.2d 694, 86 S.Ct. 1602, 10 A.L.R.3d 974]. (Johnson v. New Jersey, 384 U.S. 719 [16 L.Ed.2d 882, 86 S.Ct. 1772].) Under these circumstances, I am persuaded by the dissent of Mr. Justice Fleming in the Court of Appeal (50 Cal.Rptr. 368), and adopt it in haec verba as my conclusion :
In my view Garavito’s statements to the police on the scene at the time of the raid were given during the investigatory phase of the case and properly admitted in evidence. (People v. Stewart, 62 Cal.2d 571 [43 Cal.Rptr. 201, 400 P.2d 97] ; People v. Cotter, 63 Cal.2d 386 [46 Cal.Rptr. 622, 405 P.2d 862]; People v. Jacobson, 63 Cal.2d 319 [46 Cal.Rptr. 515, 405 P.2d 555].)
The police, acting on information from informers and on *767their own observations of activities at particular premises, made a raid at 9 p.m. on a house about whose occupants they had little specific knowledge. Three adults were on the premises. Garavito was seen running into the baby’s bedroom and was apprehended near its crib. In the baby’s clothes narcotics and narcotic paraphernalia were found, which after initial denials Garavito within three or four minutes admitted were his. More narcotics were found in a child’s jacket in the closet of the same bedroom, and Garavito after an initial denial stated these too were his. Both admissions took place in the baby’s bedroom within the first 10 minutes of the raid.
With three people in the house about whose history the police knew nothing, it appears to me that the questioning on the scene was properly investigatory and authorized by the rule of People v. Stewart, 62 Cal.2d 571, 578-579 [43 Cal.Rptr. 201, 400 P.2d 97]. The immediate sorting out of facts, evidence, participants, and bystanders during the actual occurrence and confusion of a raid serves an essential purpose for all parties concerned and in no real sense can be considered part of the accusatory stage. Under these circumstances the danger of coercive pressure attendant upon an accusatory questioning does not exist. In substance, these conversations were part of the res gestae of the arrest and properly admissible in evidence.
The only other point in the case was Garavito’s argument at his trial that his admissions had been made under duress because of Officer Burkett’s declaration in the bedroom that everyone in the house would have to go to jail. This contention was unsupported by any testimony from the defendant that he did in fact act under duress, but nevertheless was considered by an experienced trial judge, . . . who found that there had been neither duress nor coercion. There was substantial evidence to support his finding, and we should not disturb it on appeal. (People v. Jones, 221 Cal.App.2d 37, 40 [34 Cal.Rptr. 267].)
I would affirm the conviction.
McComb, J., and Burke, J., concurred.